DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 11,439,570 in view of the art cited in the rejection below. In some respects the claims are merely broader than the patent claims because the presnr4t claims do not recite the sensor configured to detect the presence of a connector. In other respects the claims merely add obvious limitations, for example like choosing between a peristaltic or syringe pump. The obviousness of which is covered in the art rejections below. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 9,883,987 in view of the art cited in the rejection below. In some respects the claims are merely broader than the patent claims because the presnr4t claims do not recite the sensor configured to detect the presence of a connector. In other respects the claims merely add obvious limitations, for example like choosing between a peristaltic or syringe pump. Or that some type of motor is inherently required in the patent in order for the control system to move the syringe. The obviousness of which is covered in the art rejections below. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends form itself, the scope of the claim is unclear. It appears that the claim should depend from claim 20 and has been treated as such. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends form itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(b) as being anticipated by 2004/0087888 (DiGianfilippo).
In re claim 12, DiGianfilippo discloses an electronically controlled medical fluid transfer system (everything in fig.1) being configured to transfer medical fluids from a source container to a destination container, the medical fluid transfer system comprising: 
an electronic fluid transfer station (10) comprising: 
an electric motor (64); 
a pump (54) being configured to be driven by the electric motor and to transfer medical fluid; 
a user interface (76, 78) comprising a display (76), the display being configured to receive user input and to convey information to a user (para.61); 
a memory (74, 122, paras.57, 114, 148) being configured to store information; 
a weight sensor (30) being configured to measure a weight of a destination container; 
an electronic controller (20) being in electrical communication with the motor, the user interface, the memory, and the weight sensor (paras. 56-64), the controller being configured to store a value relating to the weight of the destination container in the memory (paras;56, 60, 134, 145) and 
a disposable fluid transfer tubing (12, para.49) being configured to be functionally connected to the pump, 
wherein the controller is configured to receive the value from the memory to determine how much fluid to transfer (para.56).
In re claim 13, DiGianfilippo discloses the medical fluid transfer system of Claim 12 further comprising the source container (16).
In re claim 14, DiGianfilippo discloses the medical fluid transfer system of Claim 12 further comprising the destination container (14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGianfilippo in view of 3,935,883 (Stach).
In re claim 1, 15 and 16, see the rejection of claim 12 above, as similar reasoning applies, mutatis mutandis. Additionally, DiGianfilippo discloses 
a scanner (82); 
a printer (80); 
an electronic controller being in electrical communication with the motor, the user interface, the memory, the weight sensor, the scanner, and the printer (paras.56-64); and 
wherein the electronic controller is configured to receive information from the weight sensor to determine how much fluid to transfer (para.56).
However, DiGianfilippo fails to explicitly recite a pedal in communication with the electric controller
Stach disclose another fluid transfer system with a pedal (17) connected to a controller (“control circuit”), the pedal configured to start a transfer of fluid (col.6 ln.4-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Stach in DiGianfilippo for the purpose of creating a hands-free operation of the fluid transfer process, thereby allowing an operator to still utilize their hands for other tasks which will increase output. 
In re claim 2, see the rejection of claim 13 above, as similar reasoning applies, mutatis mutandis.
In re claim 3, see the rejection of claim 14 above, as similar reasoning applies, mutatis mutandis.
In re claims 4 and 17, DiGianfilippo fails to explicitly disclose the pump is a syringe pump. Rather it discloses the use of peristaltic pumps.
Stach further teaches the pump is a syringe pump (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Stach in DiGianfilippo as an obvious engineering design choice for swapping two known equivalent items. It has been held that “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”. See MPEP 2144.07. Additionally, the Applicant is directed to 2009/0145509 (Baker) at paragraphs 87, 88, 89, and 91 which explicitly sets forth that the selection of one pump over another is an obvious engineering design choice. 
In re claim 5, DiGianfilippo discloses the medical fluid transfer system of Claim 4, wherein the disposable fluid transfer tubing is within a module attached to the syringe pump (the whole transfer set having the tubing is a “module”)
In re claim 6, DiGianfilippo discloses the medical fluid transfer system of Claim 5, wherein the module comprises a valve (48 or 48’).
In re claim 7, DiGianfilippo discloses the medical fluid transfer system of Claim 1, wherein the controller is further configured to store a predetermined value in the memory, and wherein the predetermined value relates to the weight of the destination container (paras.56-64, 134, 145).
In re claim 8, DiGianfilippo discloses the medical fluid transfer system of Claim 7, wherein the controller is further configured to stop transfer of fluid based upon the predetermined value in the memory (paras.56-64, 134, 145).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGianfilippo in view of Stach and further in view of 2003/0188897 (Ludi).
In re claim 9, DiGianfilippo and Stach fail to explicitly disclose the medical fluid transfer system of Claim 1 further comprising a support tray being configured to hold the destination container.
However, Ludi discloses another means to weigh items comprising a support tray (66) being configured to hold the destination container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Ludi in DiGianfilippo for the purpose of allowing for more kinds of destination containers to be weighed, such as bags without holes for hanging or for weighing bags that have had their hanging holes broken.
In re claim 10, DiGianfilippo and Stach fail to explicitly disclose the medical fluid transfer system of Claim 9, wherein the support tray extends horizontally away from a housing of the electronic fluid transfer station 
Luid further teaches the support tray extends horizontally away (figs.1-2) from a housing of the electronic fluid transfer station (not a positively recited element, only inferentially claimed and therefore not required, capable of functioning as claimed and in fact does).
In re claim 11, DiGianfilippo and Stach fail to explicitly disclose the medical fluid transfer system of Claim 9, wherein the weight sensor is functionally connected to the support tray.
Ludi further teaches the weight sensor (2) is functionally connected to the support tray (fig.2).
Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGianfilippo in view of 2007/0017583 (Fangrow).
In re claims 18-19, DiGianfilippo fails to explicitly discloses the medical fluid transfer system of Claim 12, wherein the tubing is connected to a closeable fluid connector. Rather, DiGianfilippo discloses spike connectors 38, or an outlet capable of receiving a spike connector 44. DiGianfilippo, states in para.52 that other suitable connectors could be used for these locations. 
Fangrow teaches a suitable connector for a medical transfer system wherein the connector is a closable fluid connector (10). Once DiGianfilippo is modified to have these connectors instead of spike connectors or female spike receiver, they system will be fluid tight. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Fangrow in DiGianfilippo as an obvious engineering design choice for swapping two known equivalent items. It has been held that “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”. See MPEP 2144.07. 
In re claim 20, DiGianfilippo discloses the medical fluid transfer system of Claim 19, wherein an electronic communication interface is configured to communicate with a remote source (para.30).
In re claim 21, DiGianfilippo fails to explicitly disclose the electronic communication interface provides a wireless communication link.
However, the Examiner takes official notice of facts by asserting that wireless communications links are old and well known expedients in the art because the facts so noticed are of notorious character and serve only to “fill in the gaps” which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. It is asserted that one of ordinary skill in the art would immediately recognize wireless links as obvious and necessary elements of the current invention.  MPEP 2144.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753